DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed July 18, 2022.  Claims 1, 3, 7, 9, 11, 14, 15, and 17 have been amended.  Claims 1-17 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 17 recite limitations for a system, method and electronic apparatus for storing relationship information regarding a user, receiving an utterance including a receiver information and content information, collecting context information associated with the content information, determining a relationship between the user and receiver corresponding to the receiver information, generating a meaning representation for converting context information into sentence based on the relationship and generating a message to a receiver based on a relationship between a user and receiver, a content of a message and a meaning representation, converting the context information into the first sentence based on the meaning representation and converting the content information into a second sentence based on the relationship between the user and the receiver, and  generating the message by combining the first sentence and the second sentence.
The limitation for storing relationship information can be achieved by a person mentally storing relationship information or using pen and paper to keep track of relationship information between senders and recipients.  The limitation for receiving an utterance including a receiver and a content of a message from a user can be achieved by the human hearing a spoken message and mentally processing the spoken utterance to detect a receiver/recipient and message content.  The feature of collecting context information related to the content of the message can be achieved by the human hearing a spoken message and mentally processing the spoken utterance to detect a receiver/recipient and message content.  The step for determining a relationship between the user and the receiver can be achieved by human mentally remembering the relationship between the user/sender and the receiver/recipient or looking up the relationship from the pen and paper relationship chart.  The feature for generating a meaning representation for converting the context information into a sentence based on the relationship between the user and the receiver can be achieved by the human understanding the context of the message and mentally creating a formal and correct message based on the relationship of the user/sender and the receiver/recipient.  The limitation for generating a message transmitted to the receiver based on the content of the message and the meaning representation can be achieved by the human speaking the formal and correct message to the receiver/recipient or writing the message on paper and providing the paper to the receiver/recipient.  The features for converting the context information into the first sentence based on the meaning representation and converting the content information into a second sentence based on the relationship between the user and the receiver, can be achieved by the person mentally or using pen and paper understanding the context and meaning information and using natural language processing generate an appropriate sentence or phrase, understanding the content information and the relationship between people communicating use natural language processing to generate an appropriate sentence or phrase; and using pen paper, generating the message by combining the first sentence and the second sentence.  The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the processors, storage, memory, manager, controller and generic electronic apparatus.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it fails within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the recited processors, storage, memory, manager, controller and generic electronic apparatus amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the processors, storage, memory, manager, controller and generic electronic apparatus to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-8 and 10-16 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claims 2 and 10, the features for the relationship between the user and the receiver includes a social relationship and an emotional relationship is a feature directed to the organization and manipulation of data.
Regarding claims 3 and 11-12, the feature for wherein the storage is configured to store a message characteristic of the message transmitted by the user, is an intended use feature directed to data organization and manipulation.  The feature for the message characteristic is matched with: the emotional relationship between the user and the receiver, and a context can be achieved by the human mentally reviewing stored relationship data and mentally interpreted context information and comparing with remembered or stored message data.
Regarding claims 4 and 12, the feature for the dialogue manager is configured to generate the meaning representation based on the message characteristic can be achieved by the human understanding the context of the message and mentally creating a formal and correct message based on the relationship of the user/sender and the receiver/recipient.  
Regarding claim 5, the feature for the characteristic of the message includes at least one of a speech act and a speech tone is an intended use feature directed to data organization and manipulation.
Regarding claims 6 and 14, the feature for the dialogue manager is configured to: determine an emotional state of the user, can be achieved by the human hearing the spoken utterance and based on what or how the utterance is spoken, mentally determine the emotional state of the user; and generate the meaning representation based on: the relationship between the user and the receiver, and the emotional state of the user can be achieved by the human understanding the context of the message and mentally creating a formal and correct message based on the relationship of the user/sender and the receiver/recipient and the user/sender mentally determined emotional state.
Regarding claims 7, 11, and 15-16 the limitation for the storage is configured to store a message characteristic of the message transmitted by the user is a feature directed to data organization and manipulation, wherein the message characteristic is matched with: the emotional relationship between the user and the receiver, the emotional state of the user, and a context, can be achieved by the human mentally reviewing stored relationship data, mentally determined emotional information of the sender and mentally interpreted context information and comparing with remembered or stored message data; and wherein the dialogue manager is configured to generate the meaning representation based on the message characteristic can be achieved by the human understanding the context of the message, relationship, and emotional states and mentally creating a formal and correct message based on the relationship of the user/sender and the receiver/recipient.  
Regarding claims 8 and 10, the limitation for the relationship information includes at least one of a message history of the user, a call history of the user, a contact of the user, and a writing history in a social media of the user is an intended use feature directed to data organization and manipulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US Patent Application Publication No. 2016/0352895), hereinafter Son, in view of G et al (US Patent Application Publication No. 2020/0287849), hereinafter G.















Son discloses an electronic device for outputting messages.  Regarding claims 1, 9, and 17, Son discloses features for systems [Fig 1A, 1B; para 0280-0285], methods [Fig. 5A, 5B, 6], electronic apparatuses [Fig 1A, 1B; para 0280-0285], providing for  a storage configured to store relationship information [para 0136-0137 -- electronic device 101 may previously configure and store the first relationship information 403 between the sender A 401 and the first recipient B 411 and the third relationship information 404 between the sender A 401 and the second recipient C 421; para 0139-0141 – relationship matrix] an input processor configured to collect context information associated with a content of a message in response to receiving an utterance including a receiver and the content of the message input from the user [para 0084 –0087 -- obtain a message from the sender;  0088-0093 -- analyze a content of the message]; a dialogue manager configured to determine a relationship between the user and the receiver based on the relationship information and generate a meaning representation for converting the context information into a sentence based on the relationship between the user and the receiver [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same]; and a result processor configured to generate a message transmitted to the receiver based on: the relationship between the user and the receiver, the content of the message, and the meaning representation [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same].  Son fails to specifically teach converting the context information into the first sentence based on the meaning representation and converting the content information into a second sentence based on the relationship between the user and the receiver, and  generating the message by combining the first sentence and the second sentence.  In a similar field of endeavor, G teaches a system for a cognitive message response assistant, where the system receives an electronic message and determines a content and context of the message [para 0022; 0027], determines a relationship between the message initiator and recipient [para 0026]; generates appropriate sentences based on the content, context and relationships of sender/receiver [para 0026-0029] and transmits the generated message of sentences [para 0031].  G teaches the system is advantageous in using cognitive analysis to sense, predict, or infer the status of a message recipient and creating a custom knowledge base while continuously gathering and analyzing dynamic data associated with a message recipient enables the personal assistant to craft customized messages [para 0008].  Therefore, one having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the content, context, and sender/receiver relationship processing suggested by G, in the system of Son, for the purpose of quickly generating customized messages, as suggested by G, thereby improving the user experience with the system.
Regarding claim 2, the combination of Son and G teaches the relationship between the user and the receiver includes a social relationship and an emotional relationship [para 0139-0156—particularly 0141 –relationship matrix; 0150 – romantic relationship, family; 0156 – friend, secretary, sibling, parent, worker, child].
Regarding claim 3, the combination of Son and G teaches the storage is configured to store a message characteristic of the message transmitted by the user [para 0140--0143 –stores message generated by sender……previously stored association information on words], and wherein the message characteristic is matched with: the emotional relationship between the user and the receiver [para 0088-0093; 0136-0141 – relationship matrix], and a context [para 0142-0143  -- extracted keywords; 0211-0223 – word databases].
Regarding claim 4, the combination of Son and G teaches the dialogue manager is configured to generate the meaning representation based on the message characteristic [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same].
Regarding claim 5, the combination of Son and G teaches the characteristic of the message includes at least one of a speech act and a speech tone [para 0205-0207 – determines voice determination value based on voice font and emotional information on sender; para 0242].
Regarding claim 6, the combination of Son and G teaches the dialogue manager is configured to: determine an emotional state of the user [para 0206-emotional information on sender; para 0211-0223 – emotional word database; 0242 – urgent messages,] and generate the meaning representation based on: the relationship between the user and the receiver, and the emotional state of the user [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same; para 0205-0207].
Regarding claim 7, the combination of Son and G teaches the storage is configured to store a message characteristic of the message transmitted by the user [para 0140--0143 –stores message generated by sender……previously stored association information on words], wherein the message characteristic is matched with: the emotional relationship between the user and the receiver [para 0088-0093; 0136-0141 – relationship matrix], the emotional state of the user [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same; para 0205-0207], and a context [para 0142-0143  -- extracted keywords; 0211-0223 – word databases], and wherein the dialogue manager is configured to generate the meaning representation based on the message characteristic [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same; para 0205-0207].
Regarding claim 8, the combination of Son and G teaches wherein the relationship information includes at least one of a message history of the user, a call history of the user, a contact of the user, and a writing history in a social media of the user [para 0147-0152 -- electronic device 101 may gather information in other various manners other than the image capturing, such as message analysis, speech recognition, web analysis, etc., to set the relationship information 403, 404, 413, and 423; 0190 – relationship map using address book and conversations].
Regarding claims 10-16, the method steps of dependent claims 10-16 are rejected under similar rationale as claims 1-9 and 17.

Response to Arguments
Applicant's arguments filed July 18, 2022, with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive.   Applicant appears to argue the claims recite patent eligible subject matter and argues  “a claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. For example, the claimed subject matter may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology.”  The Examiner notes, as indicated in the rejection above, the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional elements of the processors, storage, memory, manager, controller and generic electronic apparatus to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  The recited generic results processor merely implements the mental processes of the human in a computerized manner.  
Applicant argues “embodiments of the instant application provide an improvement over existing dialog systems. For example, when a user requests to send a message, content of the message uttered by the user, as well as context information associated with the content of the message, may be transmitted together. In contrast, existing dialog systems do not identify context information in the uttered message or include such context in the transmitted message. By including context information associated with the content information, as well as the content information itself, the message transmitted to the receiver may better reflect the user's intent. This represents an improvement in dialogue systems for sending messages.”  The Examiner notes, as indicated in the rejection above, the recited features of determining context information and utilizing the context and content information to generate a message are all processes that can be achieved by a person obtaining a message information, mentally analyzing the message and determining a content and context and generating a message for transmission.  With respect to applicant argument that existing dialog systems do not identify context information in the uttered message or include such context in the transmitted message, the Examiner respectfully disagrees.  The Examiner notes, as indicated in the rejections under 35 USC 103, G specifically teaches identifying content and context information in an uttered message and further includes the context information in the transmitted message. 
Applicant’s arguments with respect to the 35 USC 102 rejection of claims 1-17 have been considered but are moot because the arguments are not based on the new grounds of rejection of the new combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659